MEMORANDUM **
Abelardo Abarca-Oeampo, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) order denying him cancellation of removal. We dismiss the petition for review.
Abarca-Ocampo’s contention that the IJ denied his right to due process by failing to consider the length of time he has resided in the United States, is in effect a challenge to the IJ’s hardship determination. We lack jurisdiction to review the IJ’s discretionary determination that Abarca-Ocampo failed to demonstrate exceptional and extremely unusual hardship. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005).
To the extent Abarca-Ocampo challenges the IJ’s interpretation of the hardship standard, we lack jurisdiction because Abarca-Ocampo failed to raise the challenge before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004) (explaining that exhaustion is jurisdictional).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.